ICJ_175_1955AmityTreaty_IRN_USA_2018-10-03_ORD_01_NA_01_EN.txt.                     654 	




                                           SEPARATE OPINION
                                      OF JUDGE CANÇADO TRINDADE



                                                table of contents

                                                                                       Paragraphs

                         I. Prolegomena	                                                    1‑6
                         II. International Peace: Treaties as Living Instruments, in
                             the Progressive Development of International Law	             7‑13


                     III. Provisional Measures: The Existence of the Court’s Prima
                          Facie Jurisdiction	                                             14‑20
                     IV. The Prevalence of the Imperative of the Realization of Jus-
                         tice over the Invocation of “National Security Interests”        21‑27


                         V. Transposition of Provisional Measures of Protection
                            from Comparative Domestic Procedural Law onto
                            ­International Legal Procedure	                               28‑31
                     VI. Juridical Nature of Provisional Measures of Protection           32‑34
                    VII. The Evolution of Provisional Measures of Protection              35‑41
                    VIII. Provisional Measures of Protection and the Preventive
                          Dimension of International Law	                                 42‑44
                     IX. Provisional Measures of Protection and Continuing
                         ­Situations of Human Vulnerability	                              45‑50
                         X. Human Vulnerability: Humanitarian Considerations	             51‑64
                     XI. Beyond the Strict Inter-State Outlook: Attention to
                         Peoples and Individuals	                                         65‑69
                    XII. Continuing Risk of Irreparable Harm                              70‑71
                    XIII. Continuing Situation Affecting Rights and the Irrele-
                          vance of the Test of Their So‑Called “Plausibility”	            72‑77
                    XIV. Considerations on International Security and Urgency
                         of the Situation	                                                78‑92
                    XV. Epilogue: A Recapitulation	                                      93‑106


                    35




5 CIJ1151.indb 66                                                                                   20/06/19 09:17

                    655 	     1955 treaty of amity (sep. op. cançado trindade)

                                                I. Prolegomena

                       1. I have concurred, with my vote, for the adoption by unanimity, by
                    the International Court of Justice (ICJ), of the present Order of today,
                    3 October 2018, indicating provisional measures of protection in the case
                    of Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
                    and Consular Rights [Alleged Violations of the 1955 Treaty of Amity]
                    (Islamic Republic of Iran [Iran] v. United States of America [United States
                    or US]). Iran has sought to found the ICJ’s jurisdiction on Article XXI (2)
                    of the Treaty and Article 36 (1) of the ICJ Statute, and, in requesting
                    provisional measures, it has referred to Article 41 of the ICJ Statute and
                    Articles 73‑75 of the Rules of Court.

                       2. In the present Order, the ICJ, having found that it has prima facie
                    jurisdiction pursuant to Article XXI (2) of the 1955 Treaty (Order,
                    para. 52), has rightly ordered, with my support, the provisional measures
                    of protection set forth in the dispositif (ibid., para. 102). Additionally, I
                    attribute great importance to some related issues in the cas d’espèce, that
                    in my perception underlie the present decision of the ICJ but are not
                    entirely dealt with in the Court’s reasoning, and that in my perception
                    should not pass unexplored.
                       3. I feel thus obliged to leave on the records, in the present separate
                    opinion, the identification of such issues and the foundations of my own
                    personal position thereon. I do so, once again under the merciless pres-
                    sure of time, moved by a sense of duty in the exercise of the international
                    judicial function, even more so as some of the lessons I extract from the
                    matter forming the object of the present decision of the Court are not suf-
                    ficiently dealt with in the Court’s reasoning in the present Order.
                       4. My reflections as developed in the present separate opinion address,
                    above all and at length, key points pertaining to provisional measures of
                    protection. Before I turn to my own examination of them, I deem it fit to
                    start with my initial considerations of a hermeneutical and axiological
                    nature, dwelling upon three points which are also significant in the proper
                    handling of the cas d’espèce, namely: (a) international peace: treaties as
                    living instruments, in the progressive development of international law;
                    (b) provisional measures: the existence of the Court’s prima facie juris-
                    diction; and (c) the prevalence of the imperative of the realization of
                    justice over the invocation of “national security interests”.

                       5. My following considerations, focused on provisional measures of
                    protection, are, at a time, conceptual and epistemological, juridical and
                    philosophical, always attentive to human values. I shall develop my reflec-
                    tions in a logical sequence. The first part of them, of a conceptual and
                    epistemological character, comprises: (a) transposition of provisional
                    measures of protection from comparative domestic procedural law onto
                    international legal procedure; (b) juridical nature of provisional mea-
                    sures of protection; (c) the evolution of provisional measures of protec-

                    36




5 CIJ1151.indb 68                                                                                   20/06/19 09:17

                    656 	      1955 treaty of amity (sep. op. cançado trindade)

                    tion; (d) provisional measures of protection and the preventive dimension
                    of international law; and (e) provisional measures of protection and con-
                    tinuing situations of human vulnerability.
                       6. The second part of my reflections on provisional measures of pro-
                    tection, of a juridical and philosophical nature, encompasses: (a) human
                    vulnerability: humanitarian considerations; (b) beyond the strict inter-
                    State outlook: attention to peoples and individuals; (c) continuing risk of
                    irreparable harm; (d) continuing situation affecting rights and the irrele-
                    vance of the test of their so-­called “plausibility”; and (e) considerations
                    on international security and urgency of the situation. The way will then
                    be paved, last but not least, for the presentation, in an epilogue, of a reca-
                    pitulation of the key points of the position I sustain in the present sepa-
                    rate opinion.


                            II. International Peace: Treaties as Living Instruments,
                             in the Progressive Development of International Law

                       7. Treaties are living instruments, and the 1955 Treaty of Amity
                    (between Iran and the US) is no exception to that. This understanding
                    finds support in the ICJ’s jurisprudence constante. In the course of this last
                    decade, for example, in Dispute regarding Navigational and Related Rights
                    (Costa Rica v. Nicaragua), Judgment of 13 July 2009, the Court explained
                    that “evolutionary interpretation” refers to

                         “situations in which the parties’ intent upon conclusion of the treaty
                         was, or may be presumed to have been, to give the terms used — or
                         some of them — a meaning or content capable of evolving, not one
                         fixed once and for all, so as to make allowance for, among other
                         things, developments in international law” (I.C.J. Reports 2009,
                         p. 242, para. 64).
                       8. The ICJ then concluded that Costa Rica’s freedom of naviga-
                    tion (which includes “commerce”) must be understood based on the cir-
                    cumstances in which the Treaty has to be applied, and “and not
                    necessarily their original meaning. (. . .) [I]t is the present meaning which
                    must be accepted for purposes of applying the Treaty.” (Ibid., p. 244,
                    para. 70.)
                       9. In particular, the basis for an evolutionary approach to treaty inter-
                    pretation stems from Article 31 of the 1969 Vienna Convention on the
                    Law of Treaties (VCLT), providing for the “general rule of interpreta-
                    tion”. Article 31 (1) is the starting-point, requiring that a treaty be inter-
                    preted in good faith in accordance with “the ordinary meaning to be
                    given to the terms of the treaty in their context and in the light of its
                    object and purpose”.
                       10. Article 31 (3) (c) of the VCLT provides that treaties must be inter-
                    preted in the light of “any relevant rules of international law applicable in

                    37




5 CIJ1151.indb 70                                                                                    20/06/19 09:17

                    657 	     1955 treaty of amity (sep. op. cançado trindade)

                    the relations between the parties”. The VCLT (Articles 31 (1) and
                    31 (3) (c)) is seen as permitting an evolutionary approach in interpreting
                    and applying a treaty like the aforementioned 1955 Treaty of Amity.

                        11. Article I of the 1955 Treaty contains its object and purpose (a firm
                    and enduring peace and friendship between the parties). Significantly, the
                    object and purpose of that Treaty has likewise been addressed by the ICJ
                    in earlier cases, so as to assist in its interpretation. Thus, in the case
                    ­concerning United States Diplomatic and Consular Staff in Tehran
                     (United States of America v. Iran), Judgment of 24 May 1980, the ICJ
                     stated that
                            “The very purpose of a treaty of amity, and indeed of a treaty of
                         establishment, is to promote friendly relations between the two coun-
                         tries concerned, and between their two peoples, more especially by
                         mutual undertakings to ensure the protection and security of their
                         nationals in each other’s territory. It is precisely when difficulties arise
                         that the treaty assumes its greatest importance, and the whole object
                         of Article XXI, paragraph 2, of the 1955 Treaty was to establish the
                         means for arriving at a friendly settlement of such difficulties by the
                         Court or by other peaceful means. It would, therefore, be incompat-
                         ible with the whole purpose of the 1955 Treaty if recourse to the Court
                         under Article XXI, paragraph 2, were now to be found not to be open
                         to the parties precisely at the moment when such recourse was most
                         needed.” (I.C.J. Reports 1980, p. 28, para. 54.)
                       12. Subsequently, in the case concerning Oil Platforms (Islamic Repub-
                    lic of Iran v. United States of America) (preliminary objection, Judgment
                    of 12 December 1996), the ICJ confirmed the weight given to Article I
                    when applying and interpreting the 1955 Treaty of Amity, pointing out
                    that it considered that “the objective of peace and friendship proclaimed
                    in Article I of the Treaty of 1955 is such as to throw light on the interpre-
                    tation of the other Treaty provisions” (I.C.J. Reports 1996 (II), p. 815,
                    para. 31). The ICJ then added:
                            “The Court cannot lose sight of the fact that Article I states in
                         general terms that there shall be firm and enduring peace and sincere
                         friendship between the Parties. The spirit and intent set out in this
                         Article animate and give meaning to the entire Treaty and must, in
                         case of doubt, incline the Court to the construction which seems more
                         in consonance with its overall objective of achieving friendly relations
                         over the entire range of activities covered by the Treaty.” (Ibid.,
                         p. 820, para. 52.)
                       13. The Court thus found that Article I of the 1955 Treaty of Amity
                    allows it to undertake an evolutionary interpretation of the relevant pro-
                    visions of the Treaty. Later on, still in the same case concerning Oil Plat-
                    forms (Islamic Republic of Iran v. United States of America), Merits,
                    Judgment of 6 November 2003), the ICJ, after again referring to Arti-

                    38




5 CIJ1151.indb 72                                                                                       20/06/19 09:17

                    658 	       1955 treaty of amity (sep. op. cançado trindade)

                    cle 31 (3) (c) of the 1969 VCLT, confirmed/stated that the application of
                    the “relevant rules of international law” relating to the question of unlaw-
                    ful use of force thus formed “an integral part” of the task entrusted to it,
                    by Article XXI (2), of interpretation of the 1955 Treaty of Amity
                    (I.C.J. Reports 2003, p. 182, para. 41). This Treaty is not frozen in time;
                    it is to be interpreted, as the ICJ itself makes it clear, taking into account
                    also factors extending beyond the text itself of the 1955 Treaty.



                         III. Provisional Measures: The Existence of the Court’s Prima
                                               facie Jurisdiction

                       14. In the present Order of provisional measures of protection, the ICJ
                    has rightly found that it has jurisdiction prima facie to indicate them. The
                    basic object and purpose of the 1955 Treaty of Amity were duly taken
                    into account, as on an earlier occasion (the aforementioned case of Oil
                    Platforms, Preliminary Objection, Judgment, I.C.J. Reports 1996 (II),
                    p. 187, para. 52). The present dispute on the Alleged Violations of the
                    1955 Treaty of Amity, lodged with the Court for peaceful settlement, falls
                    within the scope of the Treaty of Amity of 1955 in respect of provisional
                    measures.

                       15. On other earlier occasions in recent months, the Court, at the stage
                    of provisional measures, has repeatedly stated, as to its findings on juris-
                    diction prima facie only, that it does not need to “satisfy itself in a defin-
                    itive manner that it has jurisdiction as regards the merits of the case”
                    (case of Jadhav (India v. Pakistan), 2017; and case of the Application of
                    the International Convention on the Elimination of All Forms of Racial Dis-
                    crimination CERD Convention, opposing Qatar to the United Arab Emir-
                    ates [United Arab Emirates], 2018) 1. In the present Order in the case of
                    the Alleged Violations of the 1955 Treaty of Amity, opposing Iran to the
                    United States, the ICJ upholds the same position (para. 24).

                        16. Even in face of allegations of “national security interests” (as in the
                    cas d’espèce), the ICJ, to the effect of ordering provisional measures
                    of protection, is the guardian of its own Statute (Art. 41) and interna
                    ­corporis, on the basis of which it takes its decision, in its mission
                     ­(common to all contemporary international tribunals) of realization of

                        1 Jadhav (India v. Pakistan), Provisional Measures, Order of 18 May 2017, I.C.J.

                    Reports 2017, p. 253, para. 15; case of the Application of the International Convention on
                    the Elimination of All Forms of Racial Discrimination (Qatar v. United Arab Emirates),
                    Provisional Measures, Order of 23 July 2018, I.C.J. Reports 2018 (II), p. 413, para. 14. And
                    cf. also, earlier on, case of the Questions relating to the Seizure and Detention of Certain
                    Documents and Data (Timor‑Leste v. Australia), Provisional Measures, Order of 3 March
                    2014, I.C.J. Reports 2014, p. 151, para. 18.

                    39




5 CIJ1151.indb 74                                                                                                  20/06/19 09:17

                    659 	       1955 treaty of amity (sep. op. cançado trindade)

                    justice 2 (cf. infra). The present case, opposing Iran to the United States,
                    is not the only example to this effect.

                       17. It should not pass unnoticed that, in the case of the Questions relat-
                    ing to the Seizure and Detention of Certain Documents and Data
                    (Timor‑Leste v. Australia), Provisional Measures, Order of 3 March 2014
                    [hereinafter Seizure and Detention of Certain Documents and Data], the
                    ICJ, irrespective of the respondent State’s considerations of “national
                    security”, ordered provisional measures (I.C.J. Reports 2014, p. 158,
                    paras. 45‑46 and pp. 159‑160, para. 55). Subsequently, in another case of
                    the Application of the International Convention for the Suppression of the
                    Financing of Terrorism and of the International Convention on the Elimina-
                    tion of All Forms of Racial Discrimination (Ukraine v. Russian Federa-
                    tion) [hereinafter Application of the ICSFT Convention and of the CERD
                    Convention], Provisional Measures, Order of 19 April 2017), the ICJ did
                    the same (I.C.J. Reports 2017, p. 137, para. 93 and pp. 140‑141, para. 106).
                       18. And shortly afterwards, in the aforementioned case of Jadhav
                    (India v. Pakistan), Provisional Measures, Order of 18 May 2017, once
                    again the same took place, irrespective of invocation of “national secu-
                    rity” (I.C.J. Reports 2017, p. 238, para. 23 and p. 246, para. 61). As can
                    be seen, the decision taken by the ICJ in the present Order is in confor-
                    mity with its jurisprudence constante in respect of provisional measures:
                    the imperative of the interim protection that such measures afford pre-
                    vails over allegations or strategies of national interest or security.
                       19. The ICJ’s jurisprudence on the matter has, to start with, given
                    expression to the essence of prima facie jurisdiction, since its origins: it
                    may be exercised irrespective of the “will” of the contending parties, and
                    even if the Court is not yet sure as to its jurisdiction on the merits; prima
                    facie jurisdiction 3 is not conditioned by this latter, as pointed out by its
                    denomination itself. To the aforementioned jurisprudential development
                    as a whole, I can add the gradual understanding of the raison d’être of
                    jurisdiction prima facie in respect of provisional measures of protection,
                    also on the part of a more lucid trend of international legal doctrine.
                       20. In this respect, may I recall the observations of two jurists of whom
                    I keep a good memory: one of them drew attention to the prima facie
                    jurisdiction autonomous from the jurisdiction on the merits, and pon-
                    dered that prima facie jurisdiction in respect of provisional measures

                       2 For an examination of the international tribunals’ common mission of realization of

                    justice, cf. A. A. Cançado Trindade, Os Tribunais Internacionais e a Realização da Justiça,
                    2nd rev. ed., Belo Horizonte, Edit. Del Rey, 2017, pp. 11‑65, 127-240, 297-428 and 447-456 ;
                    A. A. Cançado Trindade, “Les tribunaux internationaux et leur mission commune de réali-
                    sation de la justice : développements, état actuel et perspectives”, 391 Recueil des cours de
                    l’Académie de droit international de La Haye (2017), pp. 38‑101 ; A. A. Cançado Trindade,
                    Los Tribunales Internacionales Contemporáneos y la Humanización del Derecho Interna-
                    cional, Buenos Aires, Ed. Ad-Hoc, 2013, pp. 43‑185.
                       3 Cf., e.g., Union académique internationale, Dictionnaire de la terminologie du droit

                    international, Paris, Sirey, 1960, p. 472.

                    40




5 CIJ1151.indb 76                                                                                                   20/06/19 09:17

                    660 	       1955 treaty of amity (sep. op. cançado trindade)

                    “would appear to be exercisable even when the Court has doubts about
                    its jurisdiction over the merits, a very low threshold” 4; and the other
                    observed that
                         “the power to indicate provisional measures is not based on the will
                         of the parties to the dispute. It is founded on Article 41 of the Stat-
                         ute . . . [I]t is because the Court obtains this power from its Statute
                         that it is able to indicate such measures . . . In short and to conclude,
                         the power to indicate provisional measures derives from Article 41 of
                         the Statute.” 5


                    IV. The Prevalence of the Imperative of the Realization of Justice
                          over the Invocation of “National Security Interests”

                        21. The case law of the ICJ that I have just referred to has, on succes-
                    sive occasions, been to the effect of the Court’s ordering of provisional
                    measures of protection, on the basis of its Statute (Art. 41) and interna
                    corporis, irrespective of the invocation, by the respondent States, of
                    “national security interests”. With its findings of prima facie jurisdiction,
                    the ICJ has done so, whenever necessary, attentive to the imperative of
                    the realization of justice.
                        22. The case of the Seizure and Detention of Certain Documents and
                    Data (2014‑2015) calls for further attention in this respect: besides the
                    aforementioned ICJ’s Order of 3 March 2014, the Court subsequently
                    adopted its additional Order of 22 April 2015 (modified provisional
                    ­measures indicated). I have appended a separate opinion to each of those
                     two Orders, dealing with the point at issue, which has now appeared
                     again in the present case of the Alleged Violations of the 1955 Treaty of
                     Amity.
                        23. In my separate opinion in the Court’s Order of 3 March 2014 in
                     the case of the Seizure and Detention of Certain Documents and Data,
                     after examining the answers that Timor-Leste and Australia provided to
                     my question (as to the “measures of alleged national security”) that I put
                     to them in the Court’s public sitting of 21 January 2014 (I.C.J. Reports
                     2014, pp. 178‑181, paras. 33‑36), I pondered that such invocation of
                     alleged “national security” cannot be made the concern of the Court,
                     which

                         “has before itself general principles of international law (. . .), and
                         cannot be obfuscated by allegations of ‘national security’ (. . .). In any
                        4 S. Rosenne, “Provisional Measures and Prima Facie Jurisdiction Revisited”, Liber

                    Amicorum Judge S. Oda (eds. N. Ando et al.), Vol. I, The Hague, Kluwer, 2002, pp. 527
                    and 540, and cf. pp. 541‑542.
                        5 C. Dominicé, “La compétence prima facie de la Cour internationale de Justice aux

                    fins d’indication de mesures conservatoires”, ibid., Vol. I, pp. 391 and 394, and cf. p. 393
                    [translation by the Registry].

                    41




5 CIJ1151.indb 78                                                                                                  20/06/19 09:17

                    661 	        1955 treaty of amity (sep. op. cançado trindade)

                          case, an international tribunal cannot pay lip-­service to allegations of
                          ‘national security’ made by one of the parties in the course of legal
                          proceedings.” (I.C.J. Reports 2014, pp. 181‑182, para. 38.)

                       24. I stressed that allegations of the kind “cannot at all interfere” with
                    the Court’s work of “judicial settlement” of a controversy brought before
                    it (ibid., pp. 182‑183, paras. 41 and 43). I then recalled that,
                          “throughout the drafting of the 1970 UN Declaration on Principles
                          of International Law concerning Friendly Relations and Co-­operation
                          among States in accordance with the Charter of the United Nations
                          (1964‑1970), the need was felt to make it clear that stronger States
                          cannot impose their will upon the weak, and that de facto inequalities
                          among States cannot affect the weaker in the vindication of their
                          rights. The principle of the juridical equality of States gave expression
                          to this concern, embodying the idée de justice, emanated from the
                          universal juridical conscience.” (Ibid., p. 184, para. 45.)

                      25. I then concluded that general principles of international law, such
                    as the juridical equality of States (enshrined into Article 2 (1) of the
                    UN Charter), encompassing the equality of arms (égalité des armes) and
                    the due process of law, cannot be undermined by allegations of “national
                    security”; the basic principle of the juridical equality of States, “embody-
                    ing the idée de justice, is to prevail” (ibid., p. 192, paras. 67‑68).

                      26. The idea of objective justice and human values stands above facts,
                    which per se do not generate law-­creating effects; ex conscientia jus oritur.
                    The imperative of the realization of justice prevails over manifestations of
                    a State’s “will” (ibid., pp. 191‑192, paras. 64 and 66). My position, in the
                    realm of provisional measures of protection, has been a consistently anti-­
                    voluntarist one 6. Conscience stands above the “will”.

                      27. Subsequently, in my separate opinion in the Court’s Order of
                    22 April 2015 in the same case of the Seizure and Detention of Certain
                    Documents and Data, I went on to sustain that also in the present domain,
                    the ICJ is master of its own jurisdiction. Within the autonomous legal
                    regime of provisional measures of protection the Court can thus “take a
                        6 Cf., to this effect, e.g., my separate opinion (paras. 79‑80) in the case of the Applica-

                    tion of the ICSFT Convention and of the CERD Convention (Ukraine v. Russian Federation)
                    (Order of 19 April 2017, infra). And cf., in the same sense, for my criticisms of the volunta-
                    rist conception: A. A. Cançado Trindade, Le droit international pour la personne humaine,
                    Paris, Pedone, 2012, pp. 115‑136; A. A. Cançado Trindade, Los Tribunales Internacio-
                    nales Contemporáneos y la Humanización del Derecho Internacional, op. cit. supra note 2,
                    pp. 69‑77; A. A. Cançado Trindade, Os Tribunais Internacionais e a Realização da Justiça,
                    2nd rev. ed., op. cit. supra note 2, pp. 176‑178 and 314‑316.



                    42




5 CIJ1151.indb 80                                                                                                     20/06/19 09:17

                    662 	         1955 treaty of amity (sep. op. cançado trindade)

                    more proactive posture (under Article 75 (1) and (2) of its Rules), in the
                    light also of the principle of the juridical equality of States”, remaining
                    attentive to the legal nature and the effects of such provisional meas­
                    ures (I.C.J. Reports 2015 (II), pp. 562‑564, paras. 3‑4 and 7, and cf.
                    paras. 5‑6). And I concluded that

                              “Advances in this domain cannot be achieved in pursuance of a
                          voluntarist conception of international law in general, and of inter-
                          national legal procedure in particular. The requirements of objective
                          justice stand above the options of litigation strategies.
                          �����������������������������������������������������������������������������������������������������������������
                              And the Court is fully entitled to decide thereon [on provisional
                          measures], without waiting for the manifestations of the ‘will’ of a
                          contending State party. It is human conscience, standing above the
                          ‘will’, that accounts for the progressive development of international
                          law. Ex conscientia jus oritur.” (Ibid., pp. 565‑566, paras. 11 and 13.)

                         V. Transposition of Provisional Measures of Protection
                     from Comparative Domestic Procedural Law onto International
                                            Legal Procedure

                       28. May I now turn to my own examination, in particular, of the dis-
                    tinct aspects of provisional measures of protection to be taken into
                    account. In effect, I have been conceptualizing, along the years, in my
                    individual opinions and writings, what I have been calling the autonomous
                    legal regime of provisional measures of protection 7, during this last
                    decade on successive occasions here in the ICJ, and in earlier years in the
                    Inter-­American Court of Human Rights (IACtHR). As I have been dedi-
                    cating myself considerably to the evolution of provisional measures of
                    protection in contemporary international law, I feel obliged to retake the
                    examination of the matter in logical sequence, now in the factual context
                    of the present case of Alleged Violations of the 1955 Treaty of Amity.
                       29. The first point to be considered to the effect of the gradual consoli-
                    dation of such autonomous legal regime is the historical transposition of
                    provisional measures from the domestic legal systems to the international
                       7 Cf. A. A. Cançado Trindade, Evolution du droit international au droit des gens —

                    L’accès des particuliers à la justice internationale : le regard d’un juge, Paris, Pedone, 2008,
                    pp. 64‑70 ; A. A. Cançado Trindade, “La Expansión y la Consolidación de las Medidas
                    Provisionales de Protección en la Jurisdicción Internacional Contemporánea”, Retos de
                    la Jurisdicción Internacional (eds. S. Sanz Caballero and R. Abril Stoffels), Cizur Menor/
                    Navarra, Cedri/CEU/Thomson Reuters, 2012, pp. 99‑117 ; A. A. Cançado Trindade, El
                    Ejercicio de la Función Judicial Internacional — Memorias de la Corte Interamericana de
                    Derechos Humanos, 5th rev. ed., Belo Horizonte, Edit. Del Rey, 2018, Chapters V and
                    XXII (provisional measures of protection), pp. 47‑52 and 199‑208; A. A. Cançado Trin-
                    dade, “Les mesures provisoires de protection dans la jurisprudence de la Cour intera-
                    méricaine des droits de l’homme”, in Mesures conservatoires et droits fondamentaux (eds.
                    G. Cohen-­Jonathan and J.‑F. Flauss), Brussels, Bruylant/Nemesis, 2005, pp. 145‑163.

                    43




5 CIJ1151.indb 82                                                                                                                              20/06/19 09:17

                    663 	       1955 treaty of amity (sep. op. cançado trindade)

                    legal order, with all its implications. I addressed this point in my dissenting
                    opinion (paras. 5‑7) in the case of Questions relating to the Obligation to
                    Prosecute or Extradite (Belgium v. Senegal) [hereinafter Obligation to
                    Prosecute or Extradite], Order of 28 May 2009, as well as in my separate
                    opinion in the case of the Request for Interpretation of the Judgment of
                    15 June 1962 in the Case concerning the Temple of Preah Vihear (Cambo-
                    dia v. Thailand) (Cambodia v. Thailand), Order of 18 July 2011 (para. 64).
                       30. I singled out therein that precautionary measures of comparative
                    domestic procedural law inspired provisional measures in international
                    procedural law. This conceptualization still needed to free itself from a
                    certain juridical formalism, leaving at times the impression of taking the
                    process as an end in itself, rather than as a means for the realization of
                    justice. In the domestic legal order, the precautionary process sought to
                    safeguard the effectiveness of the jurisdictional function itself, rather than
                    the subjective right per se.
                       31. The transposition of provisional measures from the domestic to the
                    international legal order (in international arbitral and judicial practice)
                    had the effect of expanding the domain of international jurisdiction 8. In
                    effect, in international law, it is the raison d’être of provisional measures
                    of protection to prevent and avoid irreparable harm in situations of grav-
                    ity (with imminence of an irreparable harm) and urgency. Provisional
                    measures are anticipatory in nature, disclosing the preventive dimension
                    of the safeguard of rights. Law itself is anticipatory in this domain.




                         VI. Juridical Nature of Provisional Measures of Protection

                      32. Shortly afterwards, in my dissenting opinion in the (merged) cases
                    of Certain Activities Carried Out by Nicaragua in the Border Area (Costa
                    Rica v. Nicaragua) and Construction of a Road in Costa Rica along
                    the San Juan River (Nicaragua v. Costa Rica), Provisional Measures,
                    Order of 16 July 2013 (I.C.J. Reports 2013, p. 256, para. 38 and
                    pp. 268‑269, para. 73), I pointed out that, as time went on, the growing
                    case law of distinct international tribunals on provisional measures sought
                    to clarify their juridical nature, while stressing their essentially preventive
                    character. In face of the likelihood or probability of irreparable harm and
                    the urgency of a situation, whenever provisional measures were ordered
                    to protect rights of a growing number of people (or as in cases concern-
                    ing armed conflicts), they have appeared endowed with a character,

                       8 P. Guggenheim, “Les mesures conservatoires dans la procédure arbitrale et judiciaire”,

                    40 Recueil des cours de l’Académie de droit international de La Haye (1932), pp. 649‑763,
                    and cf. pp. 758‑759 ; P. Guggenheim, Les mesures provisoires de procédure internationale et
                    leur influence sur le développement du droit des gens, Paris, Libr. Rec. Sirey, 1931, pp. 15,
                    174, 186, 188 and 14‑15, and cf. pp. 6‑7 and 61‑62.

                    44




5 CIJ1151.indb 84                                                                                                   20/06/19 09:17

                    664 	       1955 treaty of amity (sep. op. cançado trindade)

                    more than precautionary, truly tutelary, besides safeguarding the rights at
                    stake 9.

                       33. In my following separate opinion in the case of Certain Activities/
                    Construction of a Road, Order of 22 November 2013 (I.C.J. Reports 2013,
                    pp. 380‑381, paras. 25‑26), I have again recalled the transposition of pro-
                    visional measures of protection from legal proceedings in comparative
                    domestic procedural law onto the international legal procedure (cf. supra),
                    and their juridical nature and effects. In evolving from precautionary to
                    tutelary, I further pondered, they contribute to the progressive develop-
                    ment of international law, being directly related to the realization of jus-
                    tice itself 10.
                       34. Later on, as the ICJ pronounced again on the merged cases of Cer-
                    tain Activities/Construction of a Road (this time its Judgment of 16 Decem-
                    ber 2015), I presented a new separate opinion, wherein I stressed
                    (I.C.J. Reports 2015 (II), pp. 761-762, paras. 7‑9) that the aforemen-
                    tioned evolution of provisional measures of protection turned attention
                    from the legal process itself to the subjective rights per se, thus freeing
                    themselves from the juridical formalism of the past. After all, such for-
                    malism conveyed the impression of taking the legal process as an end in
                    itself, rather than as a means for the realization of justice.



                         VII. The Evolution of Provisional Measures of Protection

                      35. The rationale of provisional measures stood out clearer: they were
                    no longer seen as a precautionary legal action (mesure conservatoire/acción

                        9 Cf. R. St. J. MacDonald, “Interim Measures in International Law, with Special

                    Reference to the European System for the Protection of Human Rights”, 52 Zeitschrift
                    für ausländisches öffentliches Recht und Völkerrecht (1993), pp. 703‑740; A. A. Cançado
                    Trindade, “Les mesures provisoires de protection dans la jurisprudence de la Cour inter-
                    américaine des droits de l’homme”, Mesures conservatoires et droits fondamentaux (eds.
                    G. Cohen-­Jonathan and J.‑F. Flauss), Brussels, Bruylant/Nemesis, 2005, pp. 145‑163;
                    R. Bernhardt (ed.), Interim Measures Indicated by International Courts, Berlin/Heidelberg,
                    Springer-­Verlag, 1994, pp. 1‑152; A. Saccucci, Le Misure Provvisorie nella Protezione Inter-
                    nazionale dei Diritii Umani, Torino, Giappichelli Ed., 2006, pp. 103‑241 and 447‑507; and
                    cf. also E. Hambro, “The Binding Character of the Provisional Measures of Protection
                    Indicated by the International Court of Justice”, Rechtsfragen der Internationalen Organ-
                    isation — Festschrift für H. Wehberg (eds. W. Schätzel and H.‑J. Schlochauer), Frankfurt
                    a/M, 1956, pp. 152‑171. Provisional measures have been increasingly ordered, in recent
                    years, by international as well as national tribunals; cf. E. García de Enterria, La Batalla
                    por las Medidas Cautelares, 2nd rev. ed., Madrid, Civitas, 1995, pp. 25‑385; and L. Collins,
                    “Provisional and Protective Measures in International Litigation”, 234 Recueil des cours de
                    l’Académie de droit international de La Haye (1992), pp. 23, 214 and 234.
                        10 As I pointed out in another international jurisdiction: cf. A. A. Cançado Trindade,

                    “Preface by the President of the Inter-­American Court of Human Rights”, Compendium
                    of Provisional Measures (June 1996‑June 2000), Vol. 2, Series E, San José of Costa Rica,
                    IACtHR, 2000, pp. VII‑XVIII, and sources referred to therein.

                    45




5 CIJ1151.indb 86                                                                                                   20/06/19 09:17

                    665 	           1955 treaty of amity (sep. op. cançado trindade)

                    cautelar, as in the domestic legal systems), but rather as a jurisdictional
                    guarantee of subjective rights, thus being truly tutelary, and coming closer
                    to reaching their plenitude. I added that, when their basic requisites — of
                    gravity and urgency, and the needed prevention of irreparable harm —
                    are met, they have been ordered (by international tribunals), in the light
                    of the needs of protection, and have thus conformed a true jurisdictional
                    guarantee of a preventive character.

                       36. Subsequently, I have retaken the examination of the matter in my
                    separate opinion in the Application of the ICSFT Convention and of the
                    CERD Convention (Ukraine v. Russian Federation), Order of 19 April
                    2017 (I.C.J. Reports 2017, p. 157, para. 4 and pp. 181‑182, paras. 74‑76).
                    I summarized the component elements of the autonomous legal regime of
                    provisional measures of protection, observing that


                                  “Such legal regime is configured by the rights to be protected (not
                              necessarily identical to those vindicated later in the merits stage), by
                              the obligations emanating from the provisional measures of protection,
                              generating autonomously State responsibility, with its legal
                              ­consequences, and by the presence of (potential) victims already at the
                               stage of provisional measures of protection.” (Ibid., p. 181, para. 74.)
                       37. I then observed that the claimed rights to be protected in the cas
                    d’espèce encompassed “the fundamental rights of human beings, such as
                    the right to life, the right to personal security and integrity, the right not
                    to be forcefully displaced or evacuated from one’s home” (ibid., para. 75).
                    And I added that the duty of compliance with provisional measures of
                    protection (another element configuring their autonomous legal regime)
                    keeps on calling for further elaboration, as non-­compliance with them
                    generates per se State responsibility and entails legal consequences (ibid.,
                    pp. 181‑182, para. 76).

                      38. More recently, in my separate opinion (I.C.J. Reports 2017,
                    pp. 256-257, paras. 24‑25) in the case of Jadhav (India v. Pakistan), Order
                    of 18 May 2017, I have reiterated my understanding that provisional
                    measures of protection are endowed with a juridical autonomy of their
                    own, as sustained in my individual opinions in successive cases within the
                    ICJ (and, earlier on, within the IACtHR) 11, thus contributing to its con-
                    ceptual elaboration in the jurisprudential construction on the matter. I
                    have recalled that I soon identified
                              “the component elements of such autonomous legal regime, namely:
                              the rights to be protected, the obligations proper to provisional meas-
                              ures of protection; the prompt determination of responsibility (in case

                         11   Cf. note 15, infra.

                    46




5 CIJ1151.indb 88                                                                                         20/06/19 09:17

                    666 	       1955 treaty of amity (sep. op. cançado trindade)

                         of non-­compliance), with its legal consequences; the presence of the
                         victim (or potential victim, already at this stage), and the duty of
                         reparations for damages” (I.C.J. Reports 2017, pp. 256‑257,
                         para. 24) 12.
                       39. I have then drawn attention, in the same separate opinion in the
                    Jadhav case, to the presence of rights of States and of individuals together
                    in the proceedings in contentious cases before the ICJ, despite their keep-
                    ing on being strictly inter-State ones (by attachment to an outdated
                    dogma of the past). I added that this in no way impedes that the benefi-
                    ciaries of protection in given circumstances are the human beings them-
                    selves, individually or in groups (ibid., p. 257, para. 25).

                       40. I had pointed this out also, e.g., in my dissenting opinion in the
                    case concerning Questions relating to the Obligation to Prosecute or
                    ­Extradite (Belgium v. Senegal) (Order of 28 May 2009), and in my sepa-
                     rate opinion in the case of Application of the ICSFT Convention and of
                     the CERD Convention (Ukraine v. Russian Federation) (Order of 19 April
                     2017) 13 (cf. supra). The evolution here examined is to be approached
                     within a wider conceptual framework.


                       41. The needed conformation of the autonomous legal regime of provi-
                    sional measures of protection 14 is a significant point that I have been con-
                    sistently sustaining in several (more than twenty) of my individual
                    opinions, successively within two international jurisdictions, in the period
                    2000‑2018 15. One of the aspects I have been singling out — including in
                    my aforementioned dissenting opinion in an ICJ’s Order (of 16 July 2013)
                    at an early stage of the handling of two merged cases opposing two Cen-


                       12 In my understanding, rights and obligations concerning provisional measures of

                    protection are not necessarily the same as those pertaining to the merits of the cases,
                    and the configuration of responsibility with all its legal consequences is prompt, without
                    waiting for the decision on the merits of the cases.
                       13 Cf. also, on the same jurisprudential construction, my separate opinion in the case

                    Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic of the Congo), Merits,
                    Judgment, I.C.J. Reports 2010 (II).
                       14 Cf. A. A. Cançado Trindade, O Regime Jurídico Autônomo das Medidas Provisórias

                    de Proteção, The Hague/Fortaleza, IBDH/IIDH, 2017, pp. 13‑348.
                       15 Such individual opinions on the matter are reproduced in the collections: (a) Judge

                    Antônio A. Cançado Trindade — The Construction of a Humanized International Law —
                    A Collection of Individual Opinions (1991‑2013), Vol. I (IACtHR), Leiden, Brill/Nijhoff,
                    2014, pp. 799‑852; Vol. II (ICJ), Leiden, Brill/Nijhoff, 2014, pp. 1815‑1864; Vol. III (ICJ),
                    Leiden, Brill/Nijhoff, 2017, pp. 733‑764 ; and (b) Vers un nouveau jus gentium humanisé
                    — Recueil des opinions individuelles du Juge Antônio A. Cançado Trindade [CIJ], Paris,
                    L’Harmattan, 2018, pp. 143‑224 and 884‑886 ; and (c) Esencia y Transcendencia del
                    Derecho Internacional de los Derechos Humanos (Votos [del Juez A. A. Cançado Trindade]
                    en la Corte Interamericana de Derechos Humanos, 1991‑2008), Vols. I‑III, 2nd rev. ed.,
                    Mexico D.F., Ed. Cám. Dips., 2015, Vol. III, pp. 77‑399.

                    47




5 CIJ1151.indb 90                                                                                                   20/06/19 09:17

                    667 	       1955 treaty of amity (sep. op. cançado trindade)

                    tral American States, and very recently in my separate opinion in the case
                    of the Application of the Convention on the Elimination of All Forms of
                    Racial Discrimination (Qatar v. United Arab Emirates), Order of 23 July
                    2018) (I.C.J. Reports 2018 (II), pp. 460‑462, paras. 74‑77, p. 464, para. 82,
                    pp. 466‑467, paras. 89‑93 and p. 469, para. 102) — has been that the
                    notion of victim (or of potential victim 16), or injured party, can emerge
                    also in the context proper to provisional measures of protection, irrespec-
                    tive of the decision as to the merits of the case 17.


                         VIII. Provisional Measures of Protection and the Preventive
                                        Dimension of International Law

                      42. The moving towards the consolidation of the autonomous legal
                    regime of provisional measures of protection, in my perception, gradually
                    enhances the preventive dimension of international law. In doing so, con-
                    temporary international tribunals give a relevant contribution to the
                    avoidance or prevention of irreparable harm in situations of urgency, to
                    the ultimate benefit of human beings, and to secure due compliance with
                    the ordered provisional measures of protection 18.
                      43. The anticipatory or preventive character of provisional measures
                    of protection has brought to the fore the temporal dimension in their
                    application. In effect, provisional measures have, in recent years, been
                    extending protection to growing numbers of persons in situations of vul-
                    nerability (potential victims), transformed into a true jurisdictional guar-
                    antee of a preventive character 19.


                       16 On the notion of potential victims in the framework of the evolution of the notion of

                    victim or the condition of the complainant in the domain of the international protection
                    of human rights, cf. A. A. Cançado Trindade, “Co-­existence and Co-­ordination of Mecha-
                    nisms of International Protection of Human Rights (At Global and Regional Levels)”,
                    202 Recueil des cours de l’Académie de droit international de La Haye (1987), Chapter XI,
                    pp. 243‑299, esp. pp. 271‑292.
                       17 Cf. (merged) cases of Certain Activities Carried Out by Nicaragua in the Border

                    Area (Costa Rica v. Nicaragua) and Construction of a Road in Costa Rica along the San
                    Juan River (Nicaragua v. Costa Rica), Provisional Measures, Order of 16 July 2013, I.C.J.
                    Reports 2013, dissenting opinion of Judge Cançado Trindade, p. 269, para. 75.
                        18 Cf., to this effect, ibid., Order of 22 November 2013, I.C.J. Reports 2013, separate

                    opinion of Judge Cançado Trindade, pp. 378-385, paras. 20‑31 and p. 387, para. 40. The
                    right of access to justice, also in the present domain (cf. para. 68, supra), is to be under-
                    stood lato sensu, encompassing not only the formal access to a competent tribunal, but
                    also the due process of law (equality of arms), and the faithful compliance with the deci-
                    sion; for a general study, cf. A. A. Cançado Trindade, El Derecho de Acceso a la Justicia
                    en Su Amplia Dimensión, 2nd ed., Santiago de Chile, Ed. Librotecnia, 2012, pp. 79‑574;
                    A. A. Cançado Trindade, The Access of Individuals to International Justice, Oxford Univer-
                    sity Press, 2011, pp. 1‑236.
                        19 Cf. A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

                    Vol. III, Porto Alegre, S.A. Fabris Ed., 2003, pp. 80‑83.

                    48




5 CIJ1151.indb 92                                                                                                   20/06/19 09:17

                    668 	        1955 treaty of amity (sep. op. cançado trindade)

                      44. Hence the autonomy of the international responsibility that non-­
                    compliance with them promptly generates, another component element of
                    the legal regime of their own (cf. supra). Consideration of the matter also
                    brings to the fore the general principles of law, always of great relevance 20,
                    as well as the common mission of contemporary international tribunals
                    of realization of justice as from an essentially humanist outlook 21.



                    IX. Provisional Measures of Protection and Continuing Situations
                                        of Human Vulnerability

                      45. Still in my aforementioned separate opinion in the case of the
                    Application of the CERD Convention (Qatar v. United Arab Emirates),
                    Order of 23 July 2018, I have drawn attention to the fact that there have
                    been requests to the ICJ of provisional measures of protection, like in the
                    cas d’espèce, which were intended to put an end to a continuing situation
                    of vulnerability of the affected persons (potential victims). Earlier on,
                    there was a continuing situation of lack of access to justice of the victims
                    of the Hissène Habré regime (1982‑1990) in Chad, in the case concerning
                    the Obligation to Prosecute or Extradite (Belgium v. Senegal) (Order of
                    2009, cf. supra).

                       46. In the case of Jurisdictional Immunities of the State (Germany v.
                    Italy), as the ICJ, in its Order of 6 July 2010 found the counter-claim of
                    Italy inadmissible, once again I appended thereto a dissenting opinion,
                    wherein I examined at depth the notion of “continuing situation”, the ori-
                    gins of a “continuing situation” in international legal doctrine, its con-
                    figuration in international litigation and case law as well as in international
                    legal conceptualization at normative level.

                       47. Moreover, a continuing situation in breach of human rights has had
                    an incidence at distinct stages of the proceedings before the ICJ: in addi-
                    tion to decisions on provisional measures and counter-claim (supra), it
                    has also been addressed in decisions as to the merits. For example, the
                    factual context of the case of Ahmadou Sadio Diallo (Republic of Guinea
                    v. Democratic Republic of the Congo), disclosed a continuing situation of

                         20 Cf., e.g., inter alia, A. A. Cançado Trindade, Princípios do Direito Internacional

                    Contemporâneo, 2nd rev. ed., Brasília, FUNAG, 2017, pp. 25‑454; A. A. Cançado
                    ­Trindade, “Foundations of International Law: The Role and Importance of Its Basic
                     ­Principles”, XXX Curso de Derecho Internacional Organizado por el Comité Jurídico Inter­
                      americano (2003), Washington D.C., General Secretariat of the OAS, 2004, pp. 359‑415.
                         21 A. A. Cançado Trindade, Os Tribunais Internacionais e a Realização da Justiça, 2nd rev.

                    ed., op. cit. supra note 2, pp. 29‑468; and cf. A. A. Cançado Trindade, A Visão Humanista
                    da Missão dos Tribunais Internacionais Contemporâneos, The Hague/Fortaleza, IBDH/
                    IIDH, 2016, pp. 11‑283; A. A. Cançado Trindade, Los Tribunales Internacionales Contem-
                    poráneos y la Humanización del Derecho Internacional, op. cit. supra note 2, pp. 7‑185.

                    49




5 CIJ1151.indb 94                                                                                                     20/06/19 09:17

                    669 	           1955 treaty of amity (sep. op. cançado trindade)

                    breaches of Mr. A. S. Diallo’s individual rights in the period extending
                    from 1988 to 1996, marked by the prolonged lack of access to justice.

                       48. In the present case of Alleged Violations of the 1955 Treaty of
                    Amity, the issue of a continuing situation marked presence again, though
                    not much dwelt upon by the Contending Parties in the course of the pres-
                    ent proceedings on provisional measures of protection. Yet, at one
                    moment of such proceedings, in the public hearings of 27 August 2018,
                    counsel for the Applicant State has stated that the ICJ has been seized of
                    a “fait illicite continu” which, in case it persists, can “perpetuate and
                    widen the harm” 22.
                       49. The ICJ, for its part, in the Order of provisional measures of pro-
                    tection it has just adopted in the cas d’espèce, has pondered that the sanc-
                    tions imposed by the Respondent State as from 8 May 2018 appear to
                    have already had an impact and consequences of a “continuing nature”
                    (Order, para. 88). The “situation resulting” therefrom, it added, “is ongo-
                    ing” and “there is no prospect of improvement” (ibid., para. 93). Hence
                    the needed provisional measures of protection that the Court has just
                    indicated in the present Order.
                       50. This is not my first separate opinion wherein I address the rele-
                    vance of provisional measures of protection in continuing situations of
                    vulnerability. Very recently I have examined this aspect at depth, in my
                    separate opinion in the case of Application of the CERD Convention
                    (Qatar v. United Arab Emirates), Order of 23 July 2018 (I.C.J. Reports
                    2018 (II), pp. 464‑467, paras. 82‑93); suffice it to refer to it herein. In
                    respect to human vulnerability in the present domain, may I now move
                    on to my humanitarian considerations.



                               X. Human Vulnerability: Humanitarian Considerations

                       51. In the domain of provisional measures of protection, human vul-
                    nerability assumes particular importance. I have drawn attention to this
                    relevant point in my separate opinion in the aforementioned case of the
                    Application of the ICSFT Convention and of the CERD Convention
                    (Ukraine v. Russian Federation), Order of 19 April 2017) (paras. 12‑44
                    and 62‑67), as well as in in my separate opinion (paras. 68‑73) in the also
                    aforementioned case of the Application of the CERD Convention (Qatar
                    v. United Arab Emirates), Order of 23 July 2018).


                       52. In historical perspective, there have always been, along the centu-
                    ries, thinkers warning against the vulnerability of human beings in face of
                    extreme violence and destruction. May I recall that, in ancient Greece, for
                         22   CR 2018/16, of 27 August 2018, p. 76, para. 37 (Thouvenin).

                    50




5 CIJ1151.indb 96                                                                                  20/06/19 09:17

                    670 	      1955 treaty of amity (sep. op. cançado trindade)

                    example, this concern marked presence in the tragedies written by Aeschy-
                    lus, Sophocles and Euripides, singling out cruelty, human vulnerability
                    and loneliness. The tragedian Euripides, for example, proceeded to the
                    denunciation of the devastation and human suffering caused by war.
                    In one of his latest tragedies, Helen (412 bc), for example, the chorus
                    sang:
                            “All of you are mad, all who win glory in war
                            by stabbing and thrusting with spears,
                            clumsily trying to resolve your troubles in death.
                            If the contest of blood is the judge, there will never
                            be an end to the conflicts between cities, between humans (. . .)
                            [Y]ou cause sufferings upon sufferings
                            in a miserable, lamentable welter of catastrophe.” 23
                       53. Ancient Greek tragedies kept on being performed, and even rewrit-
                    ten by successive authors, throughout the centuries. Of all Greek trage-
                    dies, the one probably most rewritten and performed in different times
                    has been Sophocles’s Antigone (442‑441 bc), for having been perceived by
                    successive authors along the centuries as portraying the persisting tension
                    between raison d’Etat and dictates of justice in the line of jusnaturalist
                    thinking. Antigone was guided by her conscience (in caring to bury her
                    deceased brother Polynices, and thus determining her tragic destiny),
                    while the despotic ruler Creon was moved by his will in the exercise of
                    power.
                       54. The prevalence of human conscience over the will, of jusnaturalism
                    over legal positivism, marked presence [was advanced] in Euripides’s
                    tragedy Hecuba (424 bc) as well. Hecuba, turned non-­citizen and enslaved,
                    appeals to natural law, rather than positive law, to surpass cruelty not
                    hindered by a positivist outlook. Both Sophocles’s Antigone (supra) and
                    Euripides’s Hecuba claim the primacy of natural law over unjust decree
                    and revenge. For her part, in a moment of her lamentation/plea, Hecuba
                    asserts/pleas that

                            “we slaves are weak. But the gods and
                            the principle of law that rules them are strong.
                            Upon this moral law the world depends,

                      23 Verses 1151‑1155 and 1161‑1162. Earlier on, in another tragedy by Euripides,

                    Hippolytus (428 bc), the chorus sang:
                      “When I think of God’s care for man
                      it lightens my pain, but understanding,
                      concealed by hope, eludes me
                      when I see what happens to men and what they do.
                      From one place then another things come and go,
                      men’s lives shift about, wander here and there.” (Verses 1105‑1110.)



                    51




5 CIJ1151.indb 98                                                                                       20/06/19 09:17

                     671 	          1955 treaty of amity (sep. op. cançado trindade)

                                 through it the gods exist, by it we live,
                                 distinguishing clearly good and evil.” 24
                        55. Athenian tragedies have survived from ancient times to nowadays,
                     along the centuries. From the thirteenth to the nineteenth centuries, the
                     vulnerability of human beings in face of human cruelty and destruction
                     (as portrayed by ancient Greek tragedians), became the object of continu-
                     ing attention of theologians and philosophers. It should not pass unno-
                     ticed that many concepts of the law of nations appeared first in theology,
                     then moving onto jus gentium (droit des gens) at the time of its “founding
                     fathers” (in the sixteenth and seventeenth centuries).
                        56. Some points of their reflections (constructed in the realms of theol-
                     ogy, philosophy and literature) were carefully systematized, in the early
                     twentieth century, by A.‑D. Sertillanges, in his masterful anthology Les
                     vertus théologales (Vols. I‑III, 1913). Thinkers of those centuries revealed
                     awareness that, given the brief time of each one’s life in this world, and
                     the fact that we do not know where we came from nor where we are going
                     to, everyone should avoid evil and search for good 25.
                        57. It is the conscience of the sense of human dignity that leads to the
                     good, prevailing over evil. As we cannot remain imprisoned by the raison
                     d’Etat, we keep in mind the principles that account for the advances of
                     civilization. The slow evolution of humankind as a whole counts on
                     human conscience and basic principles, as well as the ideal of justice 26.
                     One cannot impose suffering upon foreigners, or vulnerable persons.
                     Revenge is to be discarded, and one is to care about the others on a uni-
                     versal scale, for the sake of the unity of humankind, in the line of natural
                     law thinking 27.

                        58. In effect, the lessons from the ancient Greek tragedies have
                     remained topical and perennial to date. Some 24 centuries after they were
                     written and performed, thinkers kept on writing on human suffering in
                     face of cruelty, at times as if being in search of salvation for human-
                     kind 28. In the nineteenth century, for example, L. Tolstoy — always sen-
                     sitive to conscience against injustice and evil 29 — warned, through one of
                     his characters, in his classic Anna Karenina (1877‑1878), that

                                 “On the one hand war is such a bestial, cruel and terrible affair,
                               that no single man (. . .) can take on himself personally the responsi-

                          24Verses 797‑801.
                          25Cf. A.‑D. Sertillanges, Les vertus théologales, Vol. I, Paris, Libr. Renouard
                     H. Laurens Edit., 1913, pp. 76‑77 and 179.
                        26 Ibid., pp. 180‑181; and Vol. II, pp. 155 and 170.
                        27 Ibid., Vol. III, pp. 23, 139, 145, 151‑154 and 156‑157.
                        28 Cf. G. Steiner, Tolstoy ou Dostoevsky [1959], São Paulo, Ed. Perspectiva, 2006,

                     p. 31.
                        29 Cf. S. Zweig, Tolstoï [1939], Paris, Buchet-­Chastel, 2017, pp. 19, 76, 81, 88, 188 and

                     193‑195.

                     52




5 CIJ1151.indb 100                                                                                                   20/06/19 09:17

                     672 	          1955 treaty of amity (sep. op. cançado trindade)

                               bility for beginning a war. It can only be done by a Government,
                               which is summoned to it and is brought to it inevitably. On the other
                               hand, by law and by common sense, in the affairs of State and espe-
                               cially in the matter of war, citizens renounce their personal will.” 30
                        59. For his part, F. Dostoevsky, in his classic The Karamazov Brothers
                     (1879‑1880), warned that “the idea of the service of humanity, of brotherly
                     love and the solidarity of mankind, is more and more dying out in the
                     world, and indeed this idea is sometimes treated with derision” 31. Both
                     Tolstoy and Dostoevsky, among others, were sensitive to, and warned
                     against, the infliction of human suffering. In effect, the concern with
                     human cruelty has remained present throughout the centuries. Despite
                     warnings of the kind, lessons have not been learned from the past.
                        60. The human capacity for devastation or destruction has become
                     unlimited in the twentieth and twenty-first centuries (with weapons of
                     mass destruction, in particular nuclear weapons). The decades along the
                     whole twentieth century, added to the first two decades of the twenty-
                     first century, have been the time of successive genocides, crimes against
                     humanity, massacres and atrocities of all kinds, with millions of fatal vic-
                     tims, as never before in human history. But this does not need to lead to
                     despair, as it has also been the time of the growth of international justice,
                     with the endeavours of contemporary international tribunals to adjudi-
                     cate cases pertaining to those evil actions 32.
                        61. It should not pass unnoticed that human vulnerability here, in rela-
                     tion to the factual context of the present case of Alleged Violations of the
                     1955 Treaty of Amity, encompasses the whole international community,
                     indeed humankind as a whole, in face of the deadliness of nuclear weap-
                     ons. There is a great need not only of their non-­proliferation, but also
                     and ultimately of nuclear disarmament, as a universal obligation.

                        62. I have addressed this issue at length in my three extensive dissent-
                     ing opinions in the recent Judgments of the ICJ (of 5 October 2016) in the
                     three cases on Obligations concerning Negotiations relating to Cessation of
                     the Nuclear Arms Race and to Nuclear Disarmament (Marshall Islands v.
                     United Kingdom, India and Pakistan) [hereinafter Obligations of Nuclear
                     Disarmament]. I devoted one part (Part VIII) of my three dissenting opin-
                     ions to the consideration of the fact that the presence of evil has marked
                     human existence along the centuries.
                        63. Neither theology, nor psychology, nor philosophy, have succeeded
                     in providing answers or persuasive explanation of the persistence of evil

                          30
                           L. Tolstoy, Anna Karenina, [London], Wordsworth Ed., 1999, pp. 793‑794.
                          31
                           F. Dostoevsky, The Brothers Karamazov, [London], Wordsworth Ed., 2009, p. 347.
                        32 Cf., e.g., A. A. Cançado Trindade, State Responsibility in Cases of Massacres:

                     Contemporary Advances in International Justice, Utrecht, Universiteit Utrecht, 2011,
                     pp. 1‑71; A. A. Cançado Trindade, La Reponsabilidad del Estado en Casos de Masacres —
                     Dificultades y Avances Contemporáneos en la Justicia Internacional, Mexico, Edit. Porrúa/
                     Escuela Libre de Derecho, 2018, pp. 1‑104.

                     53




5 CIJ1151.indb 102                                                                                               20/06/19 09:17

                     673 	     1955 treaty of amity (sep. op. cançado trindade)

                     and cruelty in human conduct. The matter has been addressed at length
                     in literature. But the growing capacity of human beings for destruction in
                     our times has, at least, generated a reaction of human conscience against
                     evil actions, such as mass extermination of innocent or vulnerable and
                     defenceless people, in the form of the elaboration and cultivation and
                     enforcement of responsibility for all such evil actions. Here international
                     law has a role to play, without prescinding from the inputs of those other
                     branches of human knowledge.

                        64. In effect, I have pointed out, in my three dissenting opinions in the
                     aforementioned cases on Obligations of Nuclear Disarmament, that, ever
                     since the eruption of the nuclear age in August 1945, some of the world’s
                     great thinkers have been inquiring whether humankind has a future
                     (paras. 93‑101), and have been drawing attention to the imperative of
                     respect for life and the relevance of humanist values (paras. 102‑114).
                     Also in international legal doctrine there have been those who have been
                     stressing the needed prevalence of human conscience, the universal juridi-
                     cal conscience, over State voluntarism (paras. 115‑118). After reviewing
                     their writings and reflections, I reiterated my own position, that I have
                     been upholding for years, in the sense that
                          “it is the universal juridical conscience that is the ultimate material
                          source of international law. (. . .) [O]ne cannot face the new challenges
                          confronting the whole international community keeping in mind only
                          State susceptibilities; such is the case with the obligation to ren-
                          der the world free of nuclear weapons, an imperative of recta ratio
                          and not a derivative of the ‘will’ of States. In effect, to keep hope alive
                          it is ­necessary to bear always in mind humankind as a whole.”
                          (Para. 119.)


                                  XI. Beyond the Strict Inter-State Outlook:
                                     Attention to Peoples and Individuals

                        65. The present ICJ’s Order of provisional measures of protection in
                     the case of Alleged Violations of the 1955 Treaty of Amity is not the first
                     one to consider, together with State rights, also rights of individuals. Ear-
                     lier on, for example, in my separate opinion in the case of Application of
                     the ICSFT Convention and of the CERD Convention (Ukraine v. Russian
                     Federation), Order of 19 April 2017), I dedicated one part (Part VIII) of
                     it to the protection by means of provisional measures of the human per-
                     son, beyond the strict inter-State dimension (paras. 56‑61). Shortly after-
                     wards, in my separate opinion in the case of Jadhav (India v. Pakistan),
                     Order of 18 May 2017, I devoted one of its parts (Part III) to the presence
                     of rights of States and of individuals together (paras. 12‑15).



                     54




5 CIJ1151.indb 104                                                                                      20/06/19 09:17

                     674 	       1955 treaty of amity (sep. op. cançado trindade)

                        66. In effect, nowadays one cannot behold only States, but also — and
                     mainly — peoples and human beings, for whom States were created. The
                     “founding fathers” of the law of nations (droit des gens), from the six-
                     teenth century onwards, duly kept them in mind 33. In the twentieth cen-
                     tury, writing during the Second World War (1939‑1944), and keeping in
                     mind “totalitarian” State policies at the time, J. Maritain sustained, in the
                     line of natural law thinking, that the human person with conscience tran-
                     scends the State, and has the right to take decisions concerning his or her
                     own destiny 34.

                        67. In his conceptualization of personalism, he warned that the prob-
                     lem of human evil is thus to keep on being studied at a greater depth. To
                     him, evil actions are connected with voluntas, and can only be resisted
                     and condemned in conformity with recta ratio. Ancient Greek thinkers
                     (cf. supra) were already aware that a life of reflection is more valuable or
                     superior to only active life; and still during the time of the Second World
                     War (in 1944), Maritain was calling for a new era of a needed and integral
                     humanism 35. I have addressed this particular point also in another inter-
                     national jurisdiction 36.

                       68. As to contemporary law of nations (after the Second World War),
                     may it be recalled that the 1945 UN Charter itself, as adopted in one of
                     the rare moments — if not glimpses — of lucidity in the twentieth cen-
                     tury, followed three years later by the 1948 Universal Declaration of
                     Human Rights, proclaimed, in its preamble, the determination of “the
                     peoples of the United Nations” to “save succeeding generations from the
                     scourge of war”, and, to that end, to “live together in peace with each
                     other as good neighbours”. The draftsmen of the UN Charter made a
                     point of making it refer to peoples — rather than States — of the United


                         33 Cf. A. A. Cançado Trindade, “La Perennidad del Legado de los ‘Padres Fundadores’

                     del Derecho Internacional”, 13 Revista Interdisciplinar de Direito da Faculdade de Direito
                     de Valença (2016), No. 2, pp. 15‑43; A. A. Cançado Trindade, “Prefácio: A Visão Univer-
                     salista e Humanista do Direito das Gentes: Sentido e Atualidade da Obra de Francisco
                     de Vitoria”, in: Francisco de Vitoria, Relectiones — Sobre os Indios e sobre o Poder Civil,
                     Brasília, Edit. Universidade de Brasília/FUNAG, 2016, pp. 19‑51.
                        34 Cf. J. Maritain, Los Derechos del Hombre y la Ley Natural [1939‑1945], Buenos Aires,

                     Edit. Leviatan, 1982 (reed.), pp. 66, 69 and 79‑82; and cf. also J. Maritain, De Bergson a
                     Santo Tomás de Aquino — Ensayos de Metafísica y Moral [1944], Buenos Aires, Ed. Club
                     de Lectores, 1983, pp. 213‑214, 224 and 248; J. Maritain, Natural Law — Reflections on
                     Theory and Practice [1943], (ed. W. Sweet), South Bend/Indiana, St. Augustine’s Press,
                     2001, pp. 8, 20, 23, 25‑26, 32‑34, 48‑49, 51, 54, 63 and 67.
                        35 Cf. J. Maritain, Humanisme intégral [1936], Paris, Aubier, 2000, p. 18, and cf. pp. 37

                     and 229‑232; J. Maritain, Para una Filosofía de la Persona Humana [1936], Buenos Aires,
                     Ed. Club de Lectores, 1984, pp. 169, 206‑207 and 221.
                        36 Cf. IACtHR, case of La Cantuta v. Peru (interpretation of judgment of 30 November

                     2007), separate opinion of Judge A. A. Cançado Trindade, paras. 15‑16.

                     55




5 CIJ1151.indb 106                                                                                                  20/06/19 09:17

                     675 	       1955 treaty of amity (sep. op. cançado trindade)

                     Nations. The UN Charter, as from the moment of its adoption, surpassed
                     the strictly reductionist inter-State outlook 37.
                        69. As to the cas d’espèce, it should not pass unnoticed that the
                     1955 Treaty of Amity refers, inter alia, to the obligation of each State
                     Party to care for “the health and welfare of its people” (Art. VII (1)). It
                     also addresses the obligations of the two States Parties always to “accord
                     fair and equitable treatment to nationals and companies” of each other,
                     thus refraining from applying “discriminatory measures” (Art. IV (1)).
                     Stressing this point, it further refers to the obligation of the two States
                     Parties to accord fair treatment to their “nationals and companies”, with-
                     out discriminatory measures (Art. IX (2)(3)) 38.




                                    XII. Continuing Risk of Irreparable Harm

                        70. In the cas d’espèce, extraterritorial sanctions again imposed by the
                     United States upon Iran, as from 6 August 2018, with its withdrawal
                     from the JCPOA (in addition to further sanctions to take effect as from
                     4 November 2018) already have an impact on Iran’s position at interna-
                     tional level and on its economic situation and that of its nationals and
                     Iranian companies. As reported to the Court in the course of the present
                     proceedings, the investments they made risk being worthless and the
                     value of their currency has already dropped significantly 39, foreign com-
                     panies have announced the termination of their commercial activities in
                     the country 40, where unemployment is already very high 41.

                        71. Iranian nationals are at risk of being in an increasingly difficult
                     situation, as their economic condition continues to worsen, given the
                     sanctions imposed by the United States, and will further deteriorate as
                     further sanctions are soon (next November) to be applied. This means
                     that the ability of the Iranian people to access simple products and ser-
                     vices is at stake, such as their ability to buy food and essential living
                     products 42, and to access medication and health services 43. There is here
                     a continuing and growing risk of irreparable harm.


                        37 Cf. A. A. Cançado Trindade, [Key-Note Address: Some Reflections on the Justi-

                     ciability of the Peoples’ Right to Peace — Summary], in UN, “Report of the Office of the
                     High Commissioner for Human Rights on the Outcome of the Expert Workshop on the
                     Right of Peoples to Peace” (2009), doc. A/HRC/14/38 of 17 March 2010, pp. 9‑11.
                        38 It refers as well to “freedom of commerce” (Art. X (1)).
                        39 Iran’s Request for provisional measures, p. 16, para. 36, note 50.
                        40 Ibid., p. 12, note 28 and note 38.
                        41 Ibid., p. 11, para. 26, note 34.
                        42 Ibid., p. 13, para. 30, note 41.
                        43 Application instituting proceedings, p. 15, para. 37, note 54.



                     56




5 CIJ1151.indb 108                                                                                              20/06/19 09:17

                     676 	        1955 treaty of amity (sep. op. cançado trindade)

                     XIII. Continuing Situation Affecting Rights and the Irrelevance
                               of the Test of Their So-­Called “Plausibility”

                        72. In the present separate opinion, I have already related provisional
                     measures of protection to continuing situations of vulnerability (Part IX),
                     and have then proceeded to develop humanitarian considerations on
                     human vulnerability (Part X) (cf. supra). In this respect, there is still
                     another aspect to be here considered. In the present case of Alleged Viola-
                     tions of the 1955 Treaty of Amity, there is a continuing situation (of appli-
                     cation of sanctions) affecting State and individuals’ rights.
                        73. In a continuing situation of the kind, the rights affected (under the
                     1955 Treaty of Amity) are certain and clear, and, in my perception, to
                     label them “plausible” has no sense. Even more so when the persons
                     affected remain in a continuing situation of human vulnerability. This is
                     not the first time that I express this concern. In my separate opinion in
                     the ICJ’s recent Order of provisional measures of protection (of 23 July
                     2018), I have warned that
                          “The test of so-­called ‘plausibility’ of rights is, in my perception, an
                          unfortunate invention — a recent one — of the majority of the ICJ.

                          �����������������������������������������������������������������������������������������������������������������
                              It appears that each one feels free to interpret so-­called ‘plausibility’
                          of rights in the way one feels like; this may be due to the fact that the
                          Court’s majority itself has not elaborated on what such ‘plausibility’
                          means. To invoke ‘plausibility’ as a new ‘precondition’, creating
                          undue difficulties for the granting of provisional measures of protec-
                          tion in relation to a continuing situation, is misleading, it renders a
                          disservice to the realization of justice.” (I.C.J. Reports 2018 (II),
                          pp. 456‑457, paras. 57 and 59.)

                        74. Earlier on, in my separate opinion in the case of Application of the
                     ICSFT Convention and of the CERD Convention (Order of 19 April 2017),
                     attentive to the “utmost vulnerability of victims” (I.C.J. Reports 2017,
                     pp. 165‑169, paras. 27‑35) and “the tragedy of human vulnerability”
                     (ibid., pp. 177‑178, paras. 62‑67), I have strongly criticized the uncertain-
                     ties of the test of so-­called “plausibility” (ibid., pp. 169‑170, paras. 37‑41),
                     sustaining that, instead of it, it is continuing human vulnerability that
                     paves safely the way for the indication of provisional measures of protec-
                     tion (ibid., p. 169, para. 36 and pp. 170‑171, paras. 42‑44).


                       75. Following that, also in my separate opinion in the case of Jadhav
                     (India v. Pakistan) (Order of 18 May 2017), I have pondered that
                          “[t]he right to information on consular assistance is, in the circum-
                          stances of the cas d’espèce, inextricably linked to the right to life itself,

                     57




5 CIJ1151.indb 110                                                                                                                             20/06/19 09:17

                     677 	          1955 treaty of amity (sep. op. cançado trindade)

                               a fundamental and non-­derogable right, rather than a simply ‘plausi-
                               ble’ one. This is true not only for the stage of the merits of the case
                               at issue, but also for the stage of provisional measures of protection,
                               endowed with a juridical autonomy of their own” (I.C.J. Reports
                               2017, p. 254, para. 19).
                         76. In the light of the considerations above, may I here point out, once
                     again, that there was no need for the Court to refer vaguely to “plausibil-
                     ity” or “plausible” rights, in its present Order of provisional measures of
                     protection 44. The superficiality of such characterization is evident to me,
                     as the rights to be protected here, by means of provisional measures, are
                     quite clear (under the 1955 Treaty), rather than “plausible”. It is this
                     ­certainty, rather than so-­called “plausibility”, that should have oriented
                      the ICJ to indicate the provisional measures determined in the present
                      Order.
                         77. In the cas d’espèce, like in other cases, the avoidance of referring to
                      “plausibility” would have enhanced the Court’s reasoning, rendering it
                      clearer. Particularly in cases, like the present one, where the rights — the
                      protection of which is sought by means of provisional measures — are
                      clearly defined in a treaty, to invoke “plausibility” makes no sense. The
                      legal profession, in also indulging here in so-­called “plausibility” (what-
                     ever that means), is incurring likewise into absurd uncertainties.



                          XIV. Considerations on International Security and Urgency
                                               of the Situation

                        78. In their oral pleadings before the Court in the present case of
                     Alleged Violations of the 1955 Treaty of Amity, the Contending Parties
                     focused their arguments on submissions relating to the US measures to
                     reimpose sanctions upon Iran (after withdrawal from the JCPOA): in the
                     pleadings, on the one hand the United States sought to ground them on
                     so-­called interests and concerns of national security 45, while Iran opposed
                     itself to those “nuclear-­related” sanctions allegedly ensuing from national
                     “interests”, invoking their harmful effects upon itself and its nationals
                     and its own IAEA commitments 46.

                          44Cf. paras. 54, 68, 69, 70 and 90.
                          45Cf., on the part of the United States: CR 2018/17, of 28 August 2018, p. 11, paras. 4‑5;
                     p. 13, para. 13; p. 17, para. 23; p. 18, paras. 26‑27; p. 19, para. 31; p. 20, para. 33; p. 24,
                     para. 6; p. 35, para. 9; p. 37, paras. 17‑18; p. 39, paras. 22‑23; p. 40, para. 24; p. 48, para. 48;
                     p. 67, paras. 70 and 72; p. 68, para. 73; and cf. also: CR 2018/19, of 30 August 2018, p. 18,
                     paras. 31‑32; p. 20, para. 1; p. 26, para. 25; p. 28, para. 29; pp. 37‑38, paras. 3, 5 and 8.
                        46 Cf., on the part of Iran: CR 2018/16, of 27 August 2018, p. 21, para. 10; p. 25,

                     paras. 22‑23; p. 26, para. 27; p. 50, p. 6; p. 63, para. 34; p. 65, para. 42; pp. 74‑75, para. 31;
                     and cf. also: CR 2018/18, of 29 August 2018, p. 24, para. 8; p. 25, para. 12; p. 35, para. 1;
                     pp. 36‑37, paras. 6‑7, 9 and 11‑12; p. 38, paras. 12 and 15‑16; p. 42, para. 3.

                     58




5 CIJ1151.indb 112                                                                                                          20/06/19 09:17

                     678 	      1955 treaty of amity (sep. op. cançado trindade)

                       79. In effect, the whole matter brought before the Court in the present
                     proceedings is to be examined bearing in mind international security. Its
                     handling, pertaining to nuclear weapons, is a concern of the international
                     community as a whole. It thus seems rather odd that, in the circumstances
                     of the cas d’espèce, international security, though mentioned in Iran’s
                     Request for provisional measures (p. 4, para. 10), passed virtually unex-
                     plored by the two Contending Parties in their oral arguments during the
                     public hearings before the ICJ.

                        80. The Joint Comprehensive Plan of Action (JCPOA) has been
                     endorsed by UN Security Council resolution 2231, of 20 July 2015
                     (Annex A). That resolution affirms, inter alia, that the safeguards of the
                     International Atomic Energy Agency (IAEA), as a “fundamental compo-
                     nent of nuclear non-­proliferation”, contribute to the strengthening of the
                     “collective security” of States 47. In its operative part, Security Council
                     resolution 2231 (2015) restates the concern of previous resolutions of the
                     Security Council not to harm “individuals and entities” 48.
                        81. International security cannot at all pass unnoticed here. Moreover,
                     Security Council resolution 2231 (2015) further refers to principles of
                     international law and the rights and obligations under the 1968 Treaty on
                     the Non-­Proliferation of Nuclear Weapons [NPT] “and other relevant
                     instruments” (para. 27). Among these latter, the international community
                     counts today also on the Treaty on the Prohibition of Nuclear Weapons,
                     adopted on 7 July 2017, and opened to signature at the United Nations
                     on 20 September 2017.

                        82. This evolution shows that non-­proliferation has never been its final
                     stage; beyond it, it is nuclear disarmament that can secure the survival of
                     humankind itself as a whole; there is a universal obligation of nuclear
                     disarmament 49. Nuclear weapons are unethical and unlawful, an affront
                     to humankind. The persistence of modernized arsenals of them in some
                     countries is a cause of great concern and regret of the international com-
                     munity as a whole. National perceptions cannot lose sight of interna-
                     tional security.

                        83. As to the cas d’espèce, there are other elements that have been
                     brought to the fore in the present proceedings before the ICJ, pertaining to
                     international security, that are also to be duly taken into account. First, the
                     UN Secretary-­General (A. Guterres) issued a statement on 8 May 2018 50,

                          47
                           Preamble, para. 10.
                          48
                           Operative part, paras. 12 and 15, and cf. para. 29.
                        49 Cf. A. A. Cançado Trindade, The Universal Obligation of Nuclear Disarmament,

                     Brasília, FUNAG, 2017, pp. 41‑224; A. A. Cançado Trindade, “A Conferência da ONU
                     sobre o Tratado de Proibição de Armas Nucleares”, 44 Curso de Derecho Internacional
                     Organizado por el Comité Jurídico Interamericano (2017), Washington D.C., General
                     Secretariat of the OAS, 2017, pp. 11‑49.
                        50 Cf. Request for provisional measures, p. 4, para. 10, note 15.



                     59




5 CIJ1151.indb 114                                                                                         20/06/19 09:17

                     679 	          1955 treaty of amity (sep. op. cançado trindade)

                     wherein he expresses his deep concern with the decision of the United States
                     to withdraw from the JCPOA and to begin reinstating its sanctions.
                     He stresses the great relevance of the JCPOA for nuclear non-­proliferation
                     as well as international peace and security, and calls on other JCPOA
                     participants to keep on abiding fully by their respective commitments
                     ­
                     thereunder, and on all other Member States to keep supporting the agree-
                     ment 51.
                        84. Secondly, the IAEA Director General (Y. Amano) also issued a
                     statement, on 9 May 2018, confirming that, as requested by the UN Secu-
                     rity Council and authorized by the IAEA Board of Governors in 2015,
                     the IAEA is verifying and monitoring Iran’s implementation of its
                     nuclear-­related commitments under the JCPOA; he then further confirms
                     that those commitments are being implemented by Iran to date 52.

                        85. Thirdly, the Governments of France, Germany and the United
                     Kingdom, following the US’s decision to withdraw from the JCPOA,
                     issued a press release on 8 May 2018, containing their Joint Statement
                     wherein they regret that US’s decision to withdraw, and stress their own
                     continued commitment to the JCPOA. They declare that the JCPOA is
                     binding, recall that it was unanimously endorsed by the Security Council,
                     and urge all sides to commit to its implementation. After noting that Iran
                     has abided by the JCPOA, as confirmed by the IAEA, France, Germany
                     and the United Kingdom urge the United States to stop restricting its
                     implementation, and urge Iran to continue compliance with the agree-
                     ment, in co-­operation with the IAEA 53.

                        86. And fourthly, as also mentioned in the present oral pleadings
                     before the ICJ 54, the UN Special Rapporteur (I. Jazairy) of the UN Office
                     of the High Commissioner on Human Rights (OHCHR) on the “Nega-
                     tive Impact of the Unilateral Coercive Measures on the Enjoyment of
                     Human Rights”, in addressing the extraterritorial sanctions reimposed
                     against Iran “after the unilateral withdrawal of the United States from
                     the nuclear deal, which had been unanimously adopted by the Security
                     Council with the support of the US itself”, stated (press release of
                     22 August 2018) that
                               “Sanctions must be just, and must not lead to the suffering of innocent
                               people (. . .). The UN Charter calls for sanctions to be applied only
                               by the UN Security Council (. . .). International sanctions must have

                          51
                           Cf. text of statement reproduced in: UN News, of 8 May 2018, pp. 1‑2.
                          52
                           Cf. Application instituting proceedings, pp. 4‑5, paras. 14 and 16, note 17; CR 2018/16,
                     of 27 August 2018, p. 23, para. 16; CR 2018/18, of 29 August 2018, p. 20, para. 22.
                        53 Cf. JCPOA — Joint Statement by France, Germany and the United Kingdom, of

                     8 May 2018, p. 1. On the indication that the European Union would intensify its efforts
                     to maintain economic relations with Iran, cf. CR 2018/17, of 28 August 2018, p. 62,
                     para. 50.
                        54 Cf. CR 2018/16, of 27 August 2018, p. 25, para. 23, note 8.



                     60




5 CIJ1151.indb 116                                                                                                    20/06/19 09:17

                     680 	           1955 treaty of amity (sep. op. cançado trindade)

                               a lawful purpose, must be proportional, and must not harm the
                               human rights of ordinary citizens, and none of these criteria is met in
                               this case (. . .). These unjust and harmful sanctions are destroying the
                               economy and currency of Iran, driving millions of people into poverty
                               and making important goods unaffordable.” 55


                        87. The Special Rapporteur further referred to the 1970 UN Declara-
                     tion on Principles of International Law concerning Friendly Relations
                     and Co-­operation among States in Accordance with the Charter of the
                     United Nations, which urges States to settle peacefully their differences
                     through dialogue. Subsequently, in another statement (press release of
                     13 September 2018), the Special Rapporteur outlined again the “need for
                     differences between States to be resolved through peaceful means as advo-
                     cated by the UN Charter, while avoiding exposing innocent civilians to
                     collective punishment” 56.
                        88. In his Report of 30 August 2018, the Special Rapporteur focused
                     on the “human rights-­related aspects” of the US withdrawal from the
                     JCPOA. He pointed out that the JCPOA was endorsed by Security Coun-
                     cil resolution 2231 (2015), which explicitly stressed that UN Member
                     States “were obligated under Article 25 of the Charter of the United
                     Nations to accept and carry out the decisions of the Security Council” 57.

                       89. He recalled that the ICJ’s Advisory Opinion (of 21 June 1971) on
                     Namibia (para. 116) asserted that when the Security Council adopts a
                     decision under Article 25 of the UN Charter, “it is for member States to
                     comply with that decision” 58. And he then examined the consequences of
                     those sanctions, harmful to Iranian nationals, bearing in mind the con-
                     ventional international legal obligations 59.

                       90. In the present Order of provisional measures in the case of Alleged
                     Violations of the 1955 Treaty of Amity, the ICJ has duly taken into
                     account the humanitarian needs of the affected population (in para-
                     graphs 70, 89, 91‑92 and 98), so as to secure to it medical supplies and
                     devices and equipment for treatment for chronic disease or preventive
                     care, foodstuffs and agricultural commodities, and maintenance services
                     for civil aviation safety (in paragraph 102 dispositif, points 1 and 2).


                          55   Statement reproduced in: UN/OHCHR, press release of 22 August 2018, p. 1.
                          56   Statement reproduced in: UN/OHCHR, press release of 13 September 2018, p. 1.
                        57 UN Human Rights Council, “Report of the Special Rapporteur on the Nega-

                     tive Impact of Unilateral Coercive Measures on the Enjoyment of Human Rights”, UN
                     doc. ­A/HRC/39/54, of 30 August 2018, p. 10, para. 31.
                        58 Ibid., p. 10, para. 32.
                        59 Cf. ibid., pp. 10‑13, paras. 33‑34 and 37‑39.



                     61




5 CIJ1151.indb 118                                                                                             20/06/19 09:17

                     681 	     1955 treaty of amity (sep. op. cançado trindade)

                        91. Moreover, in the present separate opinion, I have already pointed
                     out that, in the present Order in the case of Alleged Violations of the
                     1955 Treaty of Amity, as well as in other Orders in previous cases likewise
                     (cf. Part IV, paras. 21-27, supra), the ICJ itself has ended up discarding
                     arguments grounded on “national interests”, in ordering the needed pro-
                     visional measures of protection. Yet, in the present Order, may I add, the
                     Court should have been far more attentive to international security than
                     to State susceptibilities as to their own “national security” interests or
                     strategies.
                        92. In the cas d’espèce, the Order of provisional measures of protection
                     has all the more reason and necessity, as the case brought to the Court by
                     Iran concerns nuclear weapons (cf. supra), and sanctions reapplied to it
                     by the respondent State, after the US withdrawal from the nuclear agree-
                     ment (JCPOA) at issue. Among the rights for which provisional measures
                     of protection have here been vindicated, and have been duly ordered by
                     the ICJ, are the rights related to human life and human health, which
                     thus pertain to individuals, to human beings.


                                         XV. Epilogue: A Recapitulation

                       93. The matter brought to the Court’s attention in the factual context
                     of the Request which led to the adoption, by unanimity, of the present
                     Order indicating provisional measures of protection in the case of Alleged
                     Violations of the 1955 Treaty of Amity (Iran v. United States), requires,
                     as I have endeavoured to demonstrate in the present separate opinion,
                     much reflection, from a humanist outlook.
                       94. The fact that the matter at issue in the cas d’espèce is being handled
                     on an inter-State basis, characteristic of the contentieux before the ICJ,
                     does not mean that the Court is to reason likewise on a strictly inter-state
                     basis. Not at all. It is the nature of a case that will call for a reasoning, so
                     as to reach a solution. The present case of Alleged Violations of the
                     1955 Treaty of Amity concerns not only State rights, but rights of human
                     beings as well.

                        95. Provisional measures, with their preventive dimension, have been
                     undergoing a significant evolution, moving further towards the consolida-
                     tion of the autonomous legal regime of their own, to the benefit of the
                     titulaires of rights (States as well as individuals). With this clarification,
                     may I, last but not least, proceed to a brief recapitulation of the main
                     points I deemed it fit to make, particularly in respect of such provisional
                     measures, in respect of protected rights under the 1955 Treaty of Amity,
                     in the course of the present separate opinion.
                        96. Primus: International treaties, encompassing the 1955 Treaty of
                     Amity, are living instruments, understood on the basis of circumstances
                     in which they are to be applied. Secundus: In their interpretation and
                     application, their object and purpose are to be kept in mind. Their evolu-

                     62




5 CIJ1151.indb 120                                                                                      20/06/19 09:17

                     682 	     1955 treaty of amity (sep. op. cançado trindade)

                     tionary interpretation ensuing therefrom has contributed to the progres-
                     sive development of international law.
                        97. Tertius: In ordering provisional measures of protection, the ICJ
                     (and other international tribunals), even when faced with allegations of
                     “national security interests”, pursues, on the basis of its Statute and
                     interna corporis, its mission of realization of justice. Quartus: This is con-
                     firmed by the ICJ’s relevant jurisprudence constante. Prima facie jurisdic-
                     tion is autonomous from jurisdiction on the merits, as acknowledged also
                     by a more lucid trend of international legal doctrine.

                        98. Quintus: The idea of objective justice and human values stand
                     above facts. As the ICJ case law reveals, the imperative of the realization
                     of justice prevails over the invocation of “national security” interests or
                     strategies. Sextus: The gradual formation of the autonomous legal regime
                     of provisional measures of protection has presented distinct component
                     elements, starting with the transposition of those measures from com-
                     parative domestic procedural law onto international legal procedure.

                        99. Septimus: They have a juridical nature of their own: directly related
                     to the realization of justice itself, provisional measures of protection,
                     being anticipatory in nature, in evolving from precautionary to tutelary,
                     have been contributing to the progressive development of international
                     law. Octavus: The notion of victim (or of potential victim), or injured
                     party, can accordingly emerge also in the context proper to provisional
                     measures of protection, irrespective of the decision as to the merits of the
                     case at issue.
                        100. Nonus: Provisional measures have been extending protection to
                     growing numbers of individuals (potential victims) in situations of vulner-
                     ability; they have thus been transformed into a true jurisdictional guaran-
                     tee with a preventive character. Decimus: The ICJ case law, with the
                     addition of its present Order, reveals the great need and relevance of pro-
                     visional measures of protection in continuing situations of tragic vulnera-
                     bility of human beings.
                        101. Undecimus: Human vulnerability, which assumes particular
                     importance in the realm of provisional measures of protection, has drawn
                     the attention of thinkers along the centuries. Awareness of the dictates of
                     justice (in the line of jusnaturalist thinking) was already present in the
                     writings of ancient Greek tragedians. Duodecimus: From ancient times to
                     nowadays, there has been support for the prevalence of human conscience
                     over the will, of jusnaturalism over legal positivism.
                        102. Tertius decimus: The imperatives of recta ratio, of the universal
                     juridical conscience, overcome the invocations of raison d’Etat. Quartus
                     decimus: The protection, by means of provisional measures, of the human
                     person (individuals and groups in vulnerability), goes beyond the strict
                     inter-State dimension. Quintus decimus: The UN Charter itself is attentive
                     to “the peoples of the United Nations”, surpassing the reductionist inter-
                     State outlook.

                     63




5 CIJ1151.indb 122                                                                                    20/06/19 09:17

                     683 	     1955 treaty of amity (sep. op. cançado trindade)

                        103. Sextus decimus: There is in the cas d’espèce a continuing situation
                     of risk of irreparable harm, affecting at a time the rights of the applicant
                     State and its nationals. Septimus decimus: A continuing situation of the
                     kind has had an incidence in earlier cases before the ICJ as well. Duode-
                     vicesimus: In such a continuing situation, the rights being affected
                     and requiring protection are clearly known, their being no sense to won-
                     der whether they are “plausible”. The test of “plausibility” is here irrele-
                     vant.
                        104. Undevicesimus: In the present case, the consideration of the mat-
                     ter brought before the ICJ is to keep in mind international security, as it
                     concerns the international community as a whole. Vicesimus: There is a
                     universal obligation of nuclear disarmament. National perceptions can-
                     not lose sight of international security. Vicesimus primus: Concerns in this
                     respect have recently been expressed by other States parties to the JCPOA,
                     by the UN Secretary-­General, by the IAEA Director General, by the UN
                     OHCHR’s Special Rapporteur; it is indeed a matter of international
                     ­concern.

                        105. Vicesimus secundus: In ordering the present provisional measures
                     of protection, the ICJ has duly taken into account the humanitarian needs
                     of the affected population, so as to safeguard the rights related to human
                     life and human health, pertaining to individuals. Vicesimus tertius: This is
                     a case, like previous ones before the ICJ, where provisional measures of
                     protection have been ordered in situations of human vulnerability.

                        106. Vicesimus quartus: Such ordering therein of provisional measures
                     of protection can only be properly undertaken from a humanist perspec-
                     tive, thus necessarily avoiding the pitfalls of an outdated and impertinent
                     attachment to State voluntarism. Vicesimus quintus: Once again in the
                     present case and always, human beings stand in need, ultimately, of pro-
                     tection against evil, which lies within themselves. Vicesimus sextus: In
                     such perspective, the raison d’humanité is to prevail over the raison d’Etat.
                     The humanized international law (droit des gens) prevails over alleged
                     “national security” interests or strategies.

                     (Signed) Antônio Augusto Cançado Trindade.




                     64




5 CIJ1151.indb 124                                                                                   20/06/19 09:17

